ACURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Event:April 15, 2015 (date of earliest event reported) GREEN ENDEAVORS, INC. (Exact name of registrant as specified in its charter) Utah (State or other jurisdiction of incorporation or organization) 000-54018 (Commission File Number) 27-3270121 (IRS Employer Identification Number) 59 West 100 South, Suite 200, Salt Lake City, Utah 84101 (Address of principal executive offices) (801) 575-8073 (Registrant's telephone number, including area code) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERETAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On April 15, 2015 Scott C. Coffman submitted his resignation as a Director of the Green Endeavors Inc. (the “Company”) and as the Chief Financial Officer of the Company.The resignation was effective immediately.Mr. Coffman has no disagreements with management or the company and will be available on a limited basis to assist the Company in its transition in hiring a new CFO. ITEM 8.01 OTHER EVENTS ITEM 9.01 Financial Statements and Exhibits The following exhibits are included as part of this report: Exhibit No. Page No. Description 17
